 


110 HRES 1154 EH: Supporting the mission and goals of Workers Memorial Day in order to honor and remember the workers who have been killed or injured in the workplace.
U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1154 
In the House of Representatives, U. S.,

April 30, 2008
 
RESOLUTION 
Supporting the mission and goals of Workers Memorial Day in order to honor and remember the workers who have been killed or injured in the workplace. 
 
 
Whereas each year, more than 5,500 workers are killed due to workplace-related injuries in the United States, and more than 2,000,000 workers across the world die of workplace-related accidents and diseases; 
Whereas each day, an average of 16 workers are killed due to workplace injuries in the United States; 
Whereas there are more than 4,000,000 occupational injuries and illnesses in the United States annually; 
Whereas tens of thousands of Americans with workplace injuries or illness become permanently disabled; 
Whereas worldwide, more people are killed each year at work than in wars; 
Whereas observing Workers Memorial Day allows us to honor and remember victims of workplace injuries and disease; and 
Whereas observing Workers Memorial Day reminds us of the need to strive for better worker safety and health protections: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Workers Memorial Day to honor and remember workers who have been killed or injured in the workplace; 
(2)recognizes the importance of worker health and safety standards; 
(3)encourages the Occupational Safety and Health Administration, industries, employers and employees to support activities aimed at increasing awareness of the importance of preventing illness, injury, and death in the workplace; and 
(4)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect. 
 
Lorraine C. Miller,Clerk.
